LyoN, J.
By ch. 86, Laws of 1812, as amended by ch. 169, Laws of 1874, the county court of Dodge county has exclusive jurisdiction of appeals from the judgments of justices of the peace of that county. In this case, the appeal from the justice’s judgment was expressly taken to the circuit court. That court bad no jurisdiction of the appeal, and very properly dismissed it. We are now asked to hold that there was a valid appeal to the county court of Dodge county, and that the latter court erred in dismissing it.
Had the notice of appeal failed to specify the court to which it was taken, it might, perhaps, be held a good appeal to the county court, on the authority of Steckmesser v. Graham, 10 *433Wis., 37. But we do not see our way clear to bold this when the notice specifically declares that the appeal is to the circuit court. We are aware of no rule of law which will authorize the county court to take jurisdiction of such an appeal. On the contrary, the rule doubtless is, that an appeal to a court having no jurisdiction thereof is not an appeal to some other court to which it might have been taken. The principle would be the same had the appeal from the justice’s judgment been taken directly to this court. We apprehend no one would claim that to be a good appeal to the county court of Dodge county.
We conclude that if the appellant specifies in his notice the court to which he appeals, he is to be taken at his word. If the court so specified has the necessary appellate jurisdiction, the appeal is effectual; otherwise not. The appeal cannot lawfully be sent on a pilgrimage to find a court with jurisdiction to entertain it had it been properly taken in the first instance.
By the Court. — The order of the county court is affirmed..